
	
		III
		111th CONGRESS
		1st Session
		S. RES. 378
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2009
			Mrs. Hagan (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating the University of North
		  Carolina Tar Heels for winning the 2009 National Collegiate Athletic
		  Association Women's Soccer National Championship.
	
	
		Whereas on December 6, 2009, the University of North
			 Carolina defeated Stanford University by a score of 1–0 to win the 2009
			 National Collegiate Athletic Association (NCAA) Women's Soccer National
			 Championship;
		Whereas the Tar Heels finished the regular season third in
			 the Atlantic Coast Conference (ACC) with a conference record of 7–3–0 and an
			 overall record of 14–3–1;
		Whereas the University of North Carolina’s Whitney Engen
			 was named ACC Defensive Player of the Year;
		Whereas the University of North Carolina’s Whitney Engen,
			 Ashlyn Harris, and Tobin Heath were named to the 2009 All-ACC first
			 team;
		Whereas the University of North Carolina’s Ali Hawkins and
			 Jessica McDonald were named to the 2009 All-ACC second team;
		Whereas the third-seeded Tar Heels won the 2009 ACC
			 Women's Soccer Championship with a 3–0 victory over Florida State University,
			 winning the 20th ACC Tournament Championship in the school's history;
		Whereas the University of North Carolina’s Casey Nogueira
			 was named the Most Valuable Player of the 2009 ACC Championship;
		Whereas the University of North Carolina’s Casey Nogueira,
			 Ashlyn Harris, Kristi Eveland, Whitney Engen, and Tobin Heath were each named
			 to the 2009 ACC Women's Soccer All-Tournament Team;
		Whereas Stanford University entered the National
			 Championship game with an undefeated 25–0 record;
		Whereas the University of North Carolina’s Jessica
			 McDonald scored the decisive goal in the third minute of the National
			 Championship game on an assist from Casey Nogueira and Tobin Heath;
		Whereas the Tar Heels withstood a furious second-half
			 Stanford rally, with the University of North Carolina’s goalkeeper Ashlyn
			 Harris providing a key save to preserve the Tar Heels’ victory;
		Whereas Casey Nogueira was named the Most Valuable Player
			 on Offense in the NCAA Women's College Cup for the second successive
			 year;
		Whereas Whitney Engen was named the Most Valuable Player
			 on Defense in the NCAA Women's College Cup;
		Whereas the University of North Carolina’s Tobin Heath and
			 Whitney Engen were named to the National Soccer Coaches Association of America
			 All-America first team;
		Whereas the University of North Carolina's 9 seniors
			 completed their collegiate careers as the winningest senior class in the
			 country, having won 3 National Championships and 4 ACC Tournament Championships
			 with a combined overall record of 94–9–4;
		Whereas the University of North Carolina’s NCAA Tournament
			 record stands at 106–7–1, and the University has won 93.4 percent of its NCAA
			 Tournament competitions;
		Whereas the University of North Carolina has participated
			 in 23 of 28 NCAA Tournament Championship games played to date; and
		Whereas the University of North Carolina has won 20 of the
			 28 NCAA Women’s Soccer National Championships: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of North Carolina for winning the 2009 National Collegiate Athletic
			 Association Women's Soccer National Championship;
			(2)recognizes the
			 achievement of the players, coaches, students, and staff of the University of
			 North Carolina, whose perseverance and dedication to excellence helped propel
			 the women's soccer team to win the championship; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the chancellor of
			 the University of North Carolina, H. Holden Thorp;
				(B)the athletic
			 director of the University of North Carolina, Dick Baddour; and
				(C)the head coach of
			 the University of North Carolina women's soccer team, Anson Dorrance.
				
